¶18 (dissenting) — An investigative stop was permitted here under State v. Kennedy, 107 Wn.2d 1, 6, 726 P.2d 445 (1986), because Officer Anthony Meyer articulated reasonable suspicion to believe Jacqueline C. Walker was involved in a title transfer crime. See also State v. Belieu, 112 Wn.2d 587, 594, 773 P.2d 46 (1989) (finding certain investigative stops to be permitted under the Fourth Amendment without probable cause to support a full arrest). Although this investigative stop was a seizure, it was not, under our facts, a full arrest.
Brown, J.
¶19 While this title transfer crime would have been a misdemeanor not committed in officer Meyer’s presence, which would preclude an arrest without a warrant, the facts show Officer Meyer did not arrest Ms. Walker for a title transfer crime. Instead, she was arrested for driving with a suspended license, a separate matter that surfaced during his investigative stop. The search incident to the ensuing arrest for driving with suspended license was lawful. Thus, Ms. Walker’s emphasis on State v. Green, 150 Wn.2d 740, 82 P.3d 239 (2004), is misplaced. Further, no issue of pretext is presented in our facts. Therefore, State v. Ladson, 138 Wn.2d 343, 979 P.2d 833 (1999), has no application here.
*579¶20 Given the above, the trial court erred in granting suppression. I would reverse. Accordingly, I respectfully dissent.
Review denied at 156 Wn.2d 1036 (2006).